 

Exhibit 10.3 – Form of Restricted Stock Agreement for Directors

 

 

INTERFACE, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is entered into as of the
____ day of _________, 20___, by and between Interface, Inc. (the “Company”) and
_______________ (“Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Interface, Inc. Omnibus Stock Incentive
Plan (the “Plan”) which is administered by a committee appointed by the
Company's Board of Directors (the “Committee”); and

 

WHEREAS, Grantee is an “Outside Director” of the Company, and the Committee has
granted to Grantee an award of Restricted Shares under the terms of the Plan
(the “Award”) to encourage Grantee’s continued participation as a director of
the Company; and

 

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Grantee, the parties hereto have set forth the terms of the
Award in writing in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

 

1.

Plan Provisions.

 

In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, which are
hereby incorporated herein by reference. Any terms used herein with an initial
capital letter shall have the same meaning as provided in the Plan, unless
otherwise specified herein. In the event of any conflict between the provisions
of this Agreement and the Plan, the Plan shall control.

 

 

2.

Stock Award.

 

Effective on ________ __, 20__ (the “Grant Date”), and subject to the
restrictions and other conditions set forth herein, the Committee granted to
Grantee an Award of _____ Shares of common stock, $.10 par value per share, of
the Company. Such Shares granted are hereinafter sometimes referred to as the
“Restricted Shares.” The Fair Market Value of each Restricted Share awarded on
the Grant Date was $_____.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

Vesting Restrictions.

 

(a)     General. The Restricted Shares will vest and no longer be subject to
forfeiture if one of certain specified criteria is satisfied. As described
below, these criteria are based on Grantee’s tenure as a director of the Company
or Grantee ceasing to serve as a director of the Company or its successor or
after the occurrence of a Change in Control (as defined in subsection (c)
hereof).

 

(b)     Tenure of Engagement. If Grantee remains continuously engaged as a
director of the Company until ____________, Grantee shall become fully vested in
______________ of the Restricted Shares. If Grantee remains continuously engaged
as a director of the Company until ____________, Grantee shall become fully
vested in ___________ of the Restricted Shares.

 

(c)     Change in Control. If a Change in Control (as defined below) occurs at
any time prior to _______________ and Grantee does not serve, or is not asked to
serve, on the board of directors (or similar governing body) of the Company or
its successor following the Change in Control, any Restricted Shares granted
hereunder that have not yet vested or been forfeited will become fully vested as
of the date on which the Grantee ceases to serve as a director or in a similar
capacity. For purposes hereof, “Change in Control” shall mean the earliest to
occur of:

 

(i)     the acquisition by any “person”, entity, or “group” of “beneficial
ownership” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, and rules promulgated thereunder) of more than 30 percent
of the outstanding capital stock entitled to vote for the election of directors
(“Voting Stock”) of (A) the Company, or (B) any corporation which is the
surviving or resulting corporation, or the transferee corporation, in a
transaction described in clause (iii)(A) or (iii)(B) immediately below;

 

(ii)     the effective time of (A) a merger, consolidation or other business
combination of the Company with one or more corporations as a result of which
the holders of the outstanding Voting Stock of the Company immediately prior to
such merger or consolidation hold less than 51 percent of the Voting Stock of
the surviving or resulting corporation, or (B) a transfer of all or
substantially all of the property or assets of the Company other than to an
entity of which the Company owns at least 51 percent of the Voting Stock, or (C)
a plan of complete liquidation of the Company; and

 

(iii)     the election to the Board of Directors of the Company, without the
recommendation or approval of the incumbent Board of Directors of the Company,
of the lesser of (A) four directors, or (B) directors constituting a majority of
the number of directors of the Company then in office.

 

(d)     Partial Vesting Upon Certain Events. Upon the date that Grantee’s
engagement as a director of the Company terminates as a result of (i) Grantee’s
Disability (as defined below) or (ii) Grantee’s death, a portion of the
Restricted Shares that have not yet vested will do so on such date, and Grantee
thereupon will become vested in such portion of the Restricted Shares. The
portion of Restricted Shares that shall vest will be equal to the product of (x)
the total number of Restricted Shares granted hereunder that have not yet vested
pursuant to the tenure or change in control criteria; and (y) a fraction, the
numerator of which is the number of full and partial 12-month periods that have
elapsed since the Grant Date (with any partial 12-month period treated as a
whole 12-month period), and the denominator of which is _______. Any Restricted
Shares that do not vest as described herein shall be immediately forfeited, and
Grantee (or Grantee’s heirs) shall not have any rights in such Restricted
Shares. For purposes hereof, the term “Disability” shall mean Grantee’s
inability, as a result of physical or mental incapacity, to substantially
perform Grantee’s duties as a director of the Company for a continuous period of
six months. The Committee, in its sole discretion, shall make all determinations
as to whether or not Grantee has incurred a Disability, and the Committee’s
determination shall be final and binding.

 

 
2

--------------------------------------------------------------------------------

 

 

 

4.

Forfeiture Upon Resignation or Non-Election.

 

If Grantee voluntarily resigns from the Board of Directors of the Company, for
any reason, or is not nominated (or declines to stand) for re-election, or
stands for re-election as a director of the Company but is not elected, any
Restricted Shares that are not then vested under any provision of Section 3
shall be immediately forfeited, and Grantee shall have no rights in such
Restricted Shares.

 

 

5.

Delivery of Shares.

 

Within a reasonable time after the date hereof, the Company shall cause the
Restricted Shares to be registered in the name of Grantee, subject to the risk
of forfeiture set forth in Sections 3 and 4 hereof. Grantee may not sell,
assign, transfer or pledge any Restricted Shares prior to the date on which the
possibility of forfeiture with respect to such Shares has lapsed. During the
period that any Restricted Shares remain subject to a risk of forfeiture under
Sections 3 and 4 hereof, the Company may retain possession of any certificate
representing such Shares as a means of enforcing such restrictions.

 

 

6.

Acknowledgment of Grantee.

 

Grantee acknowledges that certain restrictions under state, federal or foreign
securities laws may apply with respect to the Restricted Shares granted pursuant
to the Award. Grantee further acknowledges that, to the extent Grantee is an
“affiliate” of the Company (as that term is defined by the Securities Act of
1933), the Restricted Shares granted as a result of the Award are subject to
certain trading restrictions under applicable securities laws (including,
particularly, Rule 144 under the Securities Act). Grantee hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state, federal and foreign securities laws applicable to
the Company and any restrictions on the resale of such Shares which may pertain
under such laws. The Company has registered (or intends to register) the
securities represented by the Restricted Shares; however, in the event such
registration at any time is ineffective or any special rules apply, such
securities may be sold or transferred only in accordance with the Plan and
pursuant to additional, effective securities laws registrations or in a
transaction that is exempt from such registration requirements. If appropriate
under the circumstances, any certificate(s) evidencing the Restricted Shares
shall bear a restrictive legend indicating that the Restricted Shares have not
been registered under applicable securities laws.

 

 
3

--------------------------------------------------------------------------------

 

 

 

7.

Execution of Agreement.

 

Grantee shall execute this Agreement within 30 days after receipt of same, and
promptly return an executed copy to the Secretary of the Company.

 

 

8.

Withholding.

 

Grantee shall pay the Company an amount equal to the sum of all applicable
taxes, if any, that the Company is required to withhold at any time in
connection with the operation of this Agreement. In the absence of prior
arrangements satisfactory to the Company for payment of all such taxes required
to be withheld, the Company shall withhold a portion of the Restricted Shares
then vested under this Agreement in payment of such taxes, except to the extent
such withholding of Shares is prohibited by any covenants governing the
Company’s debt as in effect from time to time.

 

 

9.

Miscellaneous.

 

(a)     Future Rights. The granting of the Award and the execution of this
Agreement shall not afford Grantee any rights to similar grants in future years
or any right to continue to serve as a director of the Company.

 

(b)     Shareholder Rights. While the Restricted Shares remain subject to
forfeiture under Sections 3 and 4 hereof, Grantee shall have all of the rights
of a shareholder of the Company, including the right to vote the Restricted
Shares and to receive any cash dividends.

 

(c)     Severability. If any term, provision, covenant or restriction contained
in this Agreement is held by a court or a governmental agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in this Agreement shall
continue in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(d)     Controlling Law. This Agreement is being made in the State of Georgia
(USA) and shall be construed and enforced in accordance with the laws of that
state. Grantee hereby consents to the exclusive jurisdiction of the Superior
Court of Cobb County, Georgia, and the U.S. District Court in Atlanta, Georgia,
and hereby waives any objection Grantee might otherwise have to jurisdiction and
venue in such courts, in the event either court is requested to resolve a
dispute between the parties with respect to this Agreement.

 

(e)     Construction. This Agreement contains the entire understanding between
the parties and supersedes any prior understanding and agreements between them
with respect to the subject matter hereof. There are no representations,
agreements, arrangements or understandings, oral or written, between the parties
hereto relating to the subject matter hereof which are not fully expressed
herein.

 

 
4

--------------------------------------------------------------------------------

 

 

(f)     Binding Effect. This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, and Grantee and
Grantee’s heirs and personal representatives. Any business entity or person
succeeding to all or substantially all of the business of the Company by stock
purchase, merger, consolidation, purchase of assets, or otherwise shall be bound
by and shall adopt and assume this Agreement, and the Company shall obtain the
assumption of this Agreement by such successor.

 

(g)     Headings. Section and other headings contained in this Agreement are
included for reference purposes only and are in no way intended to define or
limit the scope, extent or intent of this Agreement or any provision hereof.

 

IN WITNESS WHEREOF, the individual party hereto has executed this Agreement, and
the corporate party has caused this Agreement to be executed by a duly
authorized representative, as of the date first set forth above.

 

 

INTERFACE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

[Title]

 

          GRANTEE                 [Name]  



 

5